                Case 1:19-bk-11151
0530-4B-EPIEXX-00006678-18640                Doc 36      Filed 11/14/19 Entered 11/14/19 09:50:23                       Desc
                                                              Page 1 of 2
                               UNITED STATES BANKRUPTCY COURT
                                                      DISTRICT OF RHODE ISLAND


In re: R FRANCIS DIPRETE                                                                                Case No.: 19-11151

                Debtor(s)

                      CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
John Boyajian, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 07/23/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was dismissed on 10/22/2019.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 4.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                  $.00
       Less amount refunded to debtor:                            $.00
 NET RECEIPTS:                                                                         $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                        $.00
       Court Costs:                                                                  $.00
       Trustee Expenses and Compensation:                                            $.00
       Other:                                                                        $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $.00

 Attorney fees paid and disclosed by debtor:                    $.00




 Scheduled Creditors:
Creditor                                                      Claim             Claim              Claim        Principal            Interest
Name                                        Class             Scheduled         Asserted           Allowed      Paid                 Paid

RICHARD HUMPHREY                            Unsecured            3,000.00              NA              NA               .00                 .00
SELENE FINANCE                              Secured           272,000.00               NA              NA               .00                 .00
SOHOBE                                      Unsecured            2,000.00              NA              NA               .00                 .00




Page 1 of 2                                                                                                      UST Form 101-13-FR-S (9/1/2009)
                Case 1:19-bk-11151
0530-4B-EPIEXX-00006678-18640              Doc 36       Filed 11/14/19 Entered 11/14/19 09:50:23                      Desc
                                                             Page 2 of 2
                                UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF RHODE ISLAND


In re: R FRANCIS DIPRETE                                                                               Case No.: 19-11151

               Debtor(s)

                   CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                     Claim               Claim          Claim          Principal           Interest
Name                                       Class             Scheduled           Asserted       Allowed        Paid                Paid

STATE OF RHODE ISLAND                      Secured              2,500.00              NA              NA              .00                 .00

 Summary of Disbursements to Creditors:                                                         Claim          Principal           Interest
                                                                                                Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00             .00                 .00
     Mortgage Arrearage:                                                                              .00             .00                 .00
     Debt Secured by Vehicle:                                                                         .00             .00                 .00
     All Other Secured:                                                                               .00             .00                 .00
 TOTAL SECURED:                                                                                       .00             .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                      .00             .00                 .00
     Domestic Support Ongoing:                                                                        .00             .00                 .00
     All Other Priority:                                                                              .00             .00                 .00
 TOTAL PRIORITY:                                                                                      .00             .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                          .00             .00                 .00

 Disbursements:
       Expenses of Administration:                                                                  $.00
       Disbursements to Creditors:                                                                  $.00
 TOTAL DISBURSEMENTS:                                                                                                                   $.00

   12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009, the estate has been fully administered, the
   foregoing summary is true and complete, and all administrative matters for which the trustee is responsible have been completed.
   The trustee requests a final decree be entered that discharges the trustee and grants such other relief as may be just and proper.


                Date:      11/13/2019                                      By:   /s/John Boyajian
                                                                                 Trustee
         STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
         exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                    UST Form 101-13-FR-S (9/1/2009)
